                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   Sean L. Anderson
                                                                                               Nevada Bar No. 7259
                                                                                           3   sanderson@lkglawfirm.com
                                                                                               Ryan D. Hastings
                                                                                           4   Nevada Bar No. 12394
                                                                                               rhastings@lkglawfirm.com
                                                                                           5   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           6   Telephone: (702) 538-9074
                                                                                               Facsimile: (702) 538-9113
                                                                                           7   Attorneys for Defendant Spanish
                                                                                               Trail Master Association
                                                                                           8
                                                                                                                          UNITES STATES DISTRICT COURT
                                                                                           9
                                                                                                                                 DISTRICT OF NEVADA
                                                                                          10
                                                                                               WELLS FARGO BANK, N.A.,                          Case No.: 2:17-cv-01463-MMD-PAL
                                                                                          11
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                                            Plaintiff,          STIPULATION AND ORDER
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12                                                    EXTENDING BRIEFING ON
                                                                                               v.                                               MOTIONS
                                                                                          13
                                                                                               VEGAS PROPERTY SERVICES INC., a
                                                                                          14   Nevada corporation; SPANISH TRAIL
                                                                                               MASTER ASSOCIATION, a Nevada non-                (Second Request)
                                                                                          15   profit corporation; and NEVADA
                                                                                               ASSOCIATION SERVICES, INC., a
                                                                                          16   Nevada corporation,

                                                                                          17                                Defendants.

                                                                                          18

                                                                                          19          Defendant Spanish Trail Master Association (the “Association”), by and through its
                                                                                          20   attorneys Leach Kern Gruchow Anderson Song, and Plaintiff Wells Fargo Bank, N.A. (the
                                                                                          21   “Bank”)(collectively, the “Parties”), by and through its counsel with Snell & Wilmer, LLP,
                                                                                          22   hereby stipulate that the Association may have through and including February 8, 2019 within
                                                                                          23   which to file a reply to the Bank’s Response [ECF. 75] to the Association’s Motion to Dismiss
                                                                                          24   [ECF. 68]. The reply is currently due January 9, 2019.
                                                                                          25   ///
                                                                                          26   ///
                                                                                          27   ///
                                                                                          28   ///
                                                                                           1          The Parties have reached a settlement in principal and are in the process of drafting

                                                                                           2   settlement documents that would remove the need for filing a reply in this case. Accordingly,

                                                                                           3   good cause exists for the extension of time.

                                                                                           4          IT IS SO STIPULATED this 8th day of January, 2019.

                                                                                           5   Leach Kern Gruchow Anderson Song                        Snell & Wilmer, LLP

                                                                                           6   /s/ Ryan D. Hastings                                    /s/ Nathan G. Kanute
                                                                                               ________________________________                        _______________________________
                                                                                           7   Sean L. Anderson Esq.                                   Jeffrey Willis, Esq.
                                                                                           8   Nevada Bar No. 7259                                     Nevada Bar No. 4797
                                                                                               Ryan D. Hastings, Esq.                                  Nathan G. Kanute, Esq.
                                                                                           9   Nevada Bar No. 12394                                    Nevada Bar No. 12413
                                                                                               2525 Box Canyon Drive                                   50 West Liberty Street, #510
                                                                                          10   Las Vegas, NV 89128                                     Reno, NV 89501
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                               Attorneys for Spanish Trial Master                      Attorneys for Wells Fargo Bank, N.A.
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                               Association
                                                                                          12

                                                                                          13

                                                                                          14
                                                                                                                                              ORDER
                                                                                          15

                                                                                          16                                 9th day of January, 2019.
                                                                                                      IT IS SO ORDERED this ____

                                                                                          17
                                                                                                                                               __________________________________
                                                                                          18                                                   U.S. District Court Judge
                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                              Page 2 of 2
